Citation Nr: 0432254	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-16 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement for service connection for headaches 
secondary to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a several decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that denied the veteran's claim of entitlement 
to service connection for tinnitus, hearing loss, and 
headaches.  A videoconference hearing was held before the 
undersigned Veterans Law Judge in May 2004.

The issues of entitlement to service connection for tinnitus, 
and headaches secondary to head trauma, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The veteran's bilateral hearing loss is of service origin.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist.  The new law also 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA was 
published on August 29, 2001.  66 Fed. Reg. 45,620-32 
(Aug.29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)). 

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). The 
Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108- __ , Section 701 (H.R. 2297, December 16, 2003)

For the purpose of granting the appeal, the Board finds that 
the requirements of the VCAA have been satisfied.  


Factual background

Upon the veteran's entrance into service, an April 1968 
entrance examination noted pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Speech recognition ability was not tested at that time.

Upon the veteran's seperation from service, a July 1972 
seperation examination noted scarring of the veteran's right 
tympanic membrane.  In addition, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
35
30
LEFT
20
25
25
35
30

Speech recognition ability was not tested at that time.

The veteran received a VA examination in April 2003.  At that 
time, the veteran reported decreased hearing when he was 
unable to see the speaker's face, or when near competing 
noises.  He reported significant noise exposure in service.  
He also reported continuous high-pitched bilateral ringing 
tinnitus.  On audiological evaluation, pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
20
15
LEFT
10
5
15
10
20

Speech audiometry revealed speech recognition ability of 92 
percent correct in each ear.
Tympanograms suggested normal middle ear function.  Acoustic 
reflexes were within normal limits.  The veteran's pure tone 
testing revealed normal hearing bilaterally, at 500-4000 
Hertz.  Word discrimination was slightly impaired.  Results 
were considered valid for rating purposes.  

After reviewing the veteran's service entrance examination, 
as well as the veteran's seperation examination which shows a 
mild hearing loss in both ears at 2000 to 6000 Hertz, and a 
mild loss at 1000 to 4000 Hertz in the left ear, the examiner 
indicated that the current hearing examination revealed a 
significant improvement in hearing sensitivity in both ears 
since the veteran's discharge audiogram.  The examiner 
indicated that these findings suggested that hearing 
thresholds had recovered since the last test in July 1972.

During the veteran's hearing testimony in May 2004, he 
indicated that he had worked on jet engines in service, and 
had then had significant noise exposure.  The veteran also 
noted that his occupational record since service contained 
minimal noise exposure.  The veteran stated that he had first 
become aware of problems with his hearing around 1974, when 
his wife complained that he was not listening to her.  
However, the veteran indicated that he had argued with her 
that this was not a problem, until he received his recent 
hearing examination, and was told he had some hearing 
trouble, and particularly with speech recognition.

Analysis 

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purpose of determining service connection, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Lay statements describing the symptoms of a disability and 
inservice events are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this regard, the audiogram conducted at the time of the 
separation examination showed bilateral hearing loss.  
Although the November 2003 VA examination showed that the 
pure tone thresholds were within the range of normal, the 
speech recognition ability was 92 percent correct in each 
ear.  This finding is diagnostic of hearing loss.  38 C.F.R. 
§ 3.385.  The Board notes that speech recognition testing was 
not performed at the time of the separation exanimation.  

The Board finds probative the veteran's testimony from his 
hearing, dated May 2004, in which he indicated that he had 
significant noise exposure in service, namely in his position 
working on jet engines and that his hearing loss has 
progressively worsen over the years.  Accordingly, the Board 
finds that the evidence is equipoise and, as such, the 
benefit of the doubt is in the veteran's favor.  38 C.F.R. 
§ 3.102.  Accordingly service connection for bilateral 
hearing loss is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

REMAND

As to the veteran's claim of entitlement to service 
connection for tinnitus, the Board notes that the veteran 
received a VA examination for his tinnitus in November 2003.  
While that examination clearly diagnosed the veteran with 
continuous high-pitched tinnitus in the right ear, that 
examination did not offer an opinion as to the etiology of 
the veteran's tinnitus.  As such, the Board finds that an 
addendum from the veteran's November 2003 examiner as to the 
etiology of the veteran's tinnitus is in order.

In addition, as to the veteran's claim of entitlement to 
service connection for headaches, the Board notes that the 
results of a VA neurological examination, conducted in July 
2002, indicate that the veteran was diagnosed at that time 
with migraine headaches.  The examiner indicated that he did 
not think these headaches were likely related to the 
veteran's head trauma in service, since the veteran's current 
headaches were clinically of migrainous type, and not the 
result of trauma.

However, the Board also notes a May 1970 outpatient treatment 
record which indicates that the veteran, at that time, 
reported that he had been having headaches for the past six 
months, since a laceration to his head (and the Board notes 
that the veteran is currently service connected at a 
noncompensable evaluation for a scar due to this laceration 
of the head).  At that time, the veteran was diagnosed with 
"migraine-like" headaches off and on for six months, and 
was prescribed medication.  In light of the veteran's present 
diagnosis of migraine headaches, the Board feels it is 
important that this claim also be remanded for an addendum 
from the veteran's July 2002 VA examiner, addressing this 
service medical record, and other relevant evidence of 
record, to include the findings of a January 1973 VA 
examination.

Accordingly, these issues are remanded for the following 
development:

1.  The RO is requested to forward the 
veteran's claims folder to the VA examiner who 
examined the veteran in November 2003 for his 
tinnitus for an addendum (if unavailable to 
another specialist).  Request the examiner to 
again review the claims folder and to render 
an opinion as to whether it is as least as 
likely as not that the veteran's tinnitus is 
related to service, to include the inservice 
noise exposure.  A complete rational for any 
opinion expressed should be included in the 
report.  If the examiner desires another 
examination, it should be conducted.

2.  The RO is requested to then forward the 
veteran's claims folder to the VA examiner who 
examined the veteran in July 2002 for his 
headaches for an addendum (if unavailable to 
another neurologist).  Request the examiner to 
again review the claims folder and to render 
an opinion as to whether it is as least as 
likely as not that the veteran's current 
headaches are related to the in service 
migraine type headaches diagnosed in May 1970.  
The examiner should specifically comment the 
clinical significance of the inservice 
migraine type headaches and the headaches 
diagnosed during a January 1973 VA 
neurological examination as they relate to his 
current headaches. .  A complete rational for 
any opinion expressed should be included in 
the report.  If the examiner desires another 
examination, it should be conducted.

3.  Thereafter, the RO should readjudicate 
these claims.  If any benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



